Mr. Justice Sheldon delivered the opinion of the Court : The appellee brought this action to the June term, 1881, of the Superior Court of Cook county, to recover damages consequent upon the death of her husband through alleged negligence on the part of the appellant. The charge in the declaration is, substantially, that the defendant improperly, unskillfullv and negligently constructed a certain wooden wall, in dangerous and close proximity to a certain railroad track, and that the deceased, whilst in the employ of the defendant as a switchman, riding with due care upon a certain locomotive, was struck by said wall, and thereby thrown to the ground, and killed. The plaintiff recovered a verdict and judgment for $4000. The judgment was affirmed by the Appellate Court for the First District, and the defendant took the present appeal to this court. It appears ■ from the evidence that the wall in question formed one side of a coal bin, which was designedly constructed by the defendant in near proximity to a certain railroad coal track on its premises, for the purpose of enabling coal to be shoveled by hand directly into the bin from cars standing on the track. The coal bin extended along the track about three ear lengths, beyond and adjoining which was a coke shed or bin, which extended along the same track about six ear lengths, to the end of the track. The cars were handled by means of steam locomotive engines, of which the defendant had two or more working day and night. Cars were thus placed upon and taken off this coal track three or four times per day. The process of shoveling from the cars into the bin caused quantities of the coal to fall between the two, and the defendant always had a man employed, who, standing between the cars and the bin, shoveled up the scattering coal and threw it into the bin. Such had been the use of the track and bin since 1863, during which time no accident or injury had occurred in consequence. At the time of the accident, the switchmen, of whom deceased was one, were placing upon this coal track, in the usual manner, a train of five or six cars to be unloaded, the engine running about three miles per hour. Among the errors assigned is the giving of the following instruction for the plaintiff: “The jury are instructed that the plaintiff can not recover unless she has proved that she is the administratrix of the estate of the deceased, Michael Morrissey, and that he, the deceased, left him surviving a widow and next of kin who have suffered pecuniary loss by his death; yet if they believe, from the evidence in this case, that the plaintiff is the duly appointed administratrix of the estate of deceased, and that he, the deceased, left him surviving a widow and next of kin who have suffered pecuniary loss by his death, and that under the instructions and evidence the defendant is guilty as charged in the declaration, they should find for the plaintiff, and may give such damages as they shall deem a fair and just compensation for the pecuniary loss resulting from such death to the widow and next of kin of deceased, not exceeding $5000.” The question of contributory negligence was raised, and was a very important one in the case. This instruction entirely ignores the question of contributory negligence. It purports to be complete in its statement of what will authorize a recovery, and omits the requirement of any care or caution on the part of the deceased. In this respect the instruction is erroneous, as we have heretofore repeatedly held. Chicago Burlington and Quincy Railroad Co. v. Harwood, 80 Ill. 88; Chicago and Northwestern Railway Co. v. Dimick, 96 id. 42; Wabash, St. Louis and Pacific Railway Co. v. Shacklet, 105 id. 364; City of Peoria v. Simpson, 110 id. 294. The instruction is objectionable in another respect, under the decision in Chicago, Burlington and Quincy Railroad Co. v. Sykes, 96 Ill. 162, in that it allowed the jury to give such damages as they should deem a fair and just compensation, regardless of the proof. Such a clause in an instruction in that case was condemned, and it was said of it: “This part of the instruction leaves the jury at liberty to find any amount not exceeding the amount claimed, without the slightest reference to any proof of the amount of damages sustained.” Where thé verdict of the jury is not more satisfactory upon the evidence than it is in the present case, this court has always insisted upon the importance of accuracy in the instructions to the jury. For error in the giving of the above instruction, the judgment will be reversed and the cause remanded. Judgment reversed.